Title: To George Washington from Dennis Stephens, 3 April 1775
From: Stephens, Dennis
To: Washington, George



Honour’d Sr
Yaugh. River [Pa.] April 3d 1775

I have had the mortification of Seing a letter from under your hand directed to Mr Gilbert Simpson dated march, the purport of which demonstrates, to me that I have incur’d Your displeasure greatly by Amiting my duty with Respect to your mill, What you perticularly seem to alledge is my Extravigance in drinking and also that She never will be finis’d which allegations I humbly acknowledg were they sufficiently Authenticated are Sufficient to fill you with Invitarecy and dislike to me, But Worthy Sr as it is and has been an Antiently A Custom for the Sons of men first to be convicted and then Executed I would ask the favour of you to grant me alot in those antient priveledges, As for Instance I do Aver and am ready to maintain that I have used the Utmost

of my Endevours to Comply with Every thing that should concur with Your Interest, and as for drinking I have drank nothing spirituous Since the first day of January last Or before on any other mans money but my own which I think Every free man has aright to convert to whatever use he thinks most proper, I am Extreamly Sorry that your pen Should be thus Enslav’d or your mind perplex’d by malicious desighning persons to answer their purposes, I hav not the least reason to doubt Should you come out in august next which I understand you intend but You will look on your authaurity with an Eye of Contempt and not take in hand to asperce the charracter of any Individuil in consequence of the like Slender Information, Your water wheel is containd within the house and your plans Executed as direct as lay in my power and when She turns round those Bablers will thereby be Silencd, your honour I hope be mutially Satisfied and the Labourer who now is unworthy of the Charracter of a man be Restord, Be Pleasd to Consult Mr John Balendene a gentleman of the most celebrated charracter Void of partiallity Whether my abillities or quallifications are thus to be cald in question, Should you upon the whole after mature consideration on the matter look on it you are Imposd upon I have a partner at hand who will Jointly purchase your mill with a little Indulgence and Refund your money which you so greatly Commented upon. I am Your most Obedt humble ⟨servt⟩

Denniss Stiphens

